REED, Judge.
This is a highway condemnation action in which a jury in circuit court awarded $8,-000 to the appellees. Appellees’ property was a farm consisting of 38.18 acres located nine miles north of Paintsville, Kentucky. The taking in this case consisted of 1.23 acres of hill land and 8.6 acres of bottom land.
The Department of Highways complains that the trial court should have sustained its motion to strike the evaluation evidence. The appellant also asserts that the verdict is excessive and not supported by “competent evidence of probative value.”
The same questions were raised concerning the same witnesses and the same character of testimony and substantially the same type of land in a case involving the condemnation of 1.82 acres of real property in the same general vicinity in a very recent case in which we upheld a jury award of $8,000 to the landowners. We regard that case, Commonwealth, Department of Highways v. Castle, Ky., 467 S.W.2d 782 (rendered June 4, 1971), dispositive of this case.
The judgment is affirmed.
All concur.